DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants amendments to Figs. 7-9 of the drawings filed 06/27/2022 have been acknowledged and the drawing objection has been withdrawn.
Applicants amendment to claim 1 filed 06/27/2022 to overcome the 112(a) rejection has been acknowledged and the 112(a) rejection has been withdrawn.
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. 
Applicant argues that the device of O’Brien fails to disclose the limitation “the lower bit ridge includes a blade-like structure or a toothed structure that extends perpendicularly to an extending direction of the front-end bit blade”, as recited by Claim 1.
Examiner respectfully disagrees. Para. 0032 and 0034 of O’Brien discloses that the lower bit ridge i.e. the cutting portion of the blade 100 is a blade like structure, since the lower bit ridge is formed from the blade. As shown in the annotated Figures below, the lower bit ridge, which includes the top portion of the blade shown in annotated Fig. 3A, extends perpendicular to the front-bit blade (see annotated Fig. 2A[a] of O’Brien below), wherein the distal end of the lower bit ridge forms a right angle with the distal end of the front bit ridge (annotated Fig. 2A[b] of O’Brien below).




    PNG
    media_image1.png
    330
    491
    media_image1.png
    Greyscale

Annotated Fig. 2A[a] of O’Brien

    PNG
    media_image2.png
    311
    718
    media_image2.png
    Greyscale

Annotated Figs. 3A and 2A[b] of O’Brien
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over O'Brien (US 2013/0158585) in view of Robertson (US 2009/0143795), Gouery (US 2013/0204285), and Darian (US 2013/0090660).
Regarding claim 1, O’Brien discloses a surgical blade (Fig. 1) comprising:
a bit tip (1) (Fig. 1), wherein a main body (blade body (100)) (Fig. 1) of the bit tip is of a flat sheet structure (see Fig. 1), an upper and a lower face of which respectively form an upper bit ridge (front end (122)) (Fig. 3A) and a lower bit ridge (cutting portion (140)) of the bit tip (Fig. 3A); 
a protrusion (forward edge (320) of main body (310)) (Fig, 3A) is formed at a front [distal] end of the upper bit ridge (see Fig. 3A);
wherein a front end of the bit tip is provided with a front-end bit blade (sharp leading edge (146)) (Fig. 3A), 
the protrusion (320) (Fig. 3A) extends beyond the front-end bit blade (146) (Fig. 3A) in the extending direction of the upper bit ridge (122) (see Fig. 3A of O’Brien), 
and the front-end bit blade (146) linearly extends perpendicular to the extending direction of the upper bit ridge (122) (Figs. annotated 2A[a] below and 3A) and perpendicular to the extending direction of the lower bit ridge (140, see annotated Fig. 2A[a] below), wherein an end of the lower bit ridge (140) of the bit tip forms a right angle with an end of the front-end bit blade (146) (see Figs. annotated 2A[b] below and 3A of O’Brien); and 
the lower bit ridge (140) includes a blade-like structure (Figs. 2B and 2A of O’Brien, para. 0032 and 0032) that extends perpendicularly to an extending direction of the front-end bit blade (146) (see Fig. annotated 2A[a] and [b] below and Fig. 2B).

    PNG
    media_image1.png
    330
    491
    media_image1.png
    Greyscale

Annotated Fig. 2A[a] of O’Brien

    PNG
    media_image2.png
    311
    718
    media_image2.png
    Greyscale

Annotated Figs. 3A and 2A[b] of O’Brien
O’Brien discloses a handle used to retain the surgical blade. However, O’Brien fails to disclose a bit bar and a bit body.
Gouery teaches an ultrasonic surgical instrument (para. 0144) (Fig. 5B) configured to cut a tissue body (abstract) comprising a bit tip (cutting member (225)), used for cutting tissue like the device of O’Brien, as well as shape or remove tissue using mechanical vibrations via an ultrasonic transducer; the instrument further comprises a bit bar (elongated portion (218)) and bit body (first section (206)) (see Fig. 5B) for the purpose of joining the bit tip to a transducer assembly (para. 0146). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the device of O’Brien to include the bit bar and bit body of Gouery in order for the user to join the bit tip to a transducer assembly (para. 0146) which would induce mechanical vibrations on to the blade to cut, shape and remove tissue more efficiently (para. 0003).
O’Brien fails to disclose an arc-shaped transition portion between the upper bit ridge and the flat sheet structure, the arc-shaped transition portion forming a smooth transition between an outer surface of the upper bit ridge and an outer surface of the flat sheet structure.
Robertson in the same field of endeavor teaches an ultrasonic surgical instrument (para. 0106) comprising an ultrasonic blade 230 having an arc-shaped transition portion 236 between an upper bit ridge 234 and the flat sheet structure 239, the arc-shaped transition portion 236 forming a smooth transition between an outer surface of the upper bit ridge 234 and an outer surface of the flat sheet structure 239 (Figs. 20-21; para. 0120-0121).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the structure of the bit tip between the upper bit ridge and the flat sheet structure of O’Brien to include the arc-shaped transition portion of Robertson in order to efficiently dissect soft tissue from hard tissue by allowing the arc-shaped transition portion to support the soft tissue while separating the soft tissue from the hard tissue (see Figs. 20-21; para. 0120-0121). 
O’Brien also fails to disclose wherein the upper bit ridge has a thickness greater than that of the flat sheet structure and that of the lower bit ridge.
Darian teaches an ultrasonic osteotome comprising a bit tip (18) (Fig. 8), wherein a main body of the bit tip (18) is a flat sheet structure (see Fig. 7), an upper and lower face of which respectively form an upper bit ridge (shaft (12)) (Fig. 8) and a lower bit ridge (blade edge (20)), and protrusion (rounded distal tip (16)) (Figs. 7 and 8) with a rectangular cross-section formed at a front end of the upper bit ridge (shaft (12)) (Fig. 8), the upper bit ridge (12) has a thickness greater than that of the flat sheet structure and that of the lower bit ridge (see Fig. 7) (para. 0015);. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape of the flat rectangular protrusion in O’Brien to the rounded, rectangular shaped protrusion in Darien in order to block or stop penetration of the shaft into an incision formed in bone tissue, thereby preventing soft tissue damage in the surrounding areas of the target location (para. 0016 and 0022).
The combination of Modified O’Brien in view of Darian discloses wherein the protrusion (16) (Fig. 8 of Darian) is smooth and free of edges (see Figs. 7 and 8 of Darian).
	Regarding claim 2, Modified O’Brien discloses all of the limitations set forth above in claim 1, including an ultrasonic surgical tool comprising a bit tip, bit bar, and a bit body. However, Modified O’Brien fails to disclose wherein the bit tip is bent to one side at a portion of the bit tip that is connected to the bit bar, such that the bit tip is at an angle to the bit bar.
Gouery further teaches wherein the bit tip (225) is bent to one side at a portion of the bit tip (elbow (224)) that is connected to the bit bar (218), such that the bit tip (225) is at an angle to the bit bar (see Fig. 5B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the structure of the bit tip in Modified O’Brien to be angled as taught by Gouery in order to allow the surgical tool to change direction relative to the longitudinal axis (para. 0149).
Regarding claim 3, Modified O’Brien discloses wherein the protrusion (16) (Fig. 8 of Darian) is in the shape of an ellipse (Fig. 7) (para. 0044).
Regarding claim 8, Modified O’Brien discloses all of the limitations set forth above in claim 1, including an ultrasonic surgical tool comprising a bit tip, bit bar, and a bit body. However, Modified O’Brien fails to disclose wherein the bit bar is of a hollow structure, the hollow structure extending up to the front end of the bit tip, and a liquid injection hole is provided in a side face of a cylindrical structure of the bit tip, or a side face of a flat-sheet-shaped cutting portion of the bit tip, or the foremost end of the bit tip.
Gouery further teaches wherein the bit bar (218) is of a hollow structure (irrigation channel (215)) (Fig. 5D), the hollow part [structure] extending up to the front end of the bit tip (para. 0151), and a liquid injection hole (outlet (217)) is provided in a side face of a flat-sheet-shaped cutting portion of the bit tip (see Fig. 5C and 5D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the bit bar and bit tip in Modified O’brien to further include the irrigation channel with a fluid outlet located at the side face of a flat-sheet-shaped cutting portion of the bit tip as taught by Gouery in order to efficiently remove tissue debris and limit the rise of temperature due to tissue degradation (para. 0151).
	Regarding claim 9, Modified O’Brien discloses wherein the bit bar (218) (Fig. 5B of Gouery) is connected to the bit tip (225) (Fig. 5B of Gouery) and the bit body (206) (Fig. 5B of Gouery) respectively through a bevel or a circular arc-shaped face (shoulder (222)) with a smooth transition as taught by Gouery (para. 0149) (Fig. 5B of Gouery).
Regarding claim 10, Modified O’Brien discloses wherein the other [proximal] end of the bit body (206) (Fig. 5B) [taught by Gouery] is connected to a specific ultrasonic host (vibration transmission member (138) via an ultrasonic transducer (transducer assembly (102)) (Figs. 3C-3D of Gouery), and the other [proximal] end of the bit body (206) is provided with connection threads (219) (see Fig. 5D of Gouery), which are internal connection threads that mate with the external threads (145) of the vibration transmission member (138) for the purpose of connecting the tool (204) to the transducer assembly (102) (para. 0137 of Gouery).
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREN DUBOSE/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771